IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-72,881-02


LAMAR BURKS, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 843968 IN THE 208TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that in 2003, he filed an application for a writ of habeas
corpus in the 208th Judicial District Court of Harris County, that more than 35 days have elapsed,
and that the application has not yet been forwarded to this Court.  
	On June 10, 2010, after abating this application, we received a copy of a proposed order
designating issues to be investigated signed on October 30, 2003 by the Honorable Denise Collins.
On this record, the District Clerk has not violated his ministerial duties under Article 11.07, § 3(b)
of the Code of Criminal Procedure. Accordingly, we deny leave to file. We note, however, that
Relator's habeas application has been pending in the trial court for approximately six years and eight
months. We hesitate to say how many days or months a trial court should have to make findings of
fact and conclusions of law, but in Relator's case we believe six years and eight months is
unreasonable. We urge the trial court to promptly make findings of fact and conclusions of law.  


Filed: June 30, 2010
Do not publish